DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 15, and 16 are objected to because of the following informalities:  Claims 1, 15, and 16, recite in the amendment “elastic member” which should be replaced with --elastic members--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 8, the limitation that reads “suppressing member is a tubular member that surrounds an outer circumference of one hollow member” refers to embodiment of FIGS. 9-10 ([0065] of Applicant’s published specification) involving a plurality of elastic members having a coaxial relationship, which are not supported with the language of the amendment of claim 1  (requires center of each of the plurality of elastic members in a different position, embodiment of FIG. 5).  Correction is required.
Regarding claims 11-12, similar to the rejection above, the limitation “suppressing members come into contact with inner circumference or outer circumference of the hollow members” is not supported with embodiment of FIG. 5 (independent claim 1 requires center of each of the plurality of elastic members in a different position as shown by FIG. 5).   Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukata et al. US 8,086,119  (hereinafter “Furukata”, cited in previous office action).
Regarding claims 1, 15 (image forming apparatus-1 and image forming section-2) and 16, Furukata discloses a fixing device (4) comprising: 
a pair of pressure members (5, 6)  that nip and apply pressure to a recording material having an unfixed image thereon; 
a plurality of pressure mechanisms  (71, 72) that transmit a force to at least one (6) of the pair of pressure members to generate the pressure; and 
a plurality of elastic members (73, 74, with reference to embodiment of FIGS. 12-14) that apply elastic forces to a common portion (76 or 75) in each pressure mechanism to generate the pressure,
wherein each of the plurality of elastic members are disposed so that a center of each one of the plurality of elastic members is in a different position.
Regarding claim 2, further comprising an adjustment mechanism (801, 805), wherein the elastic members apply a force to the common portion, which is common to the plurality of elastic members, at first ends thereof, and the adjustment mechanism has one adjustment member with which second ends of the elastic members, opposite to the first ends, are in contact, and the adjustment mechanism adjusts a magnitude of the pressure when the position of the adjustment member is adjusted (refer to FIG. 12-14).
	Regarding claims 3 and 4, wherein the plurality of elastic members include at least one hollow member (same as applicant’s invention, shows coil springs 73 and 74).
	Regarding claims 5 and 6, further comprising a suppressing member (FIG. 12-14 show a column in the axial center of both springs 73 and 74) that comes into contact with an inner circumference of the hollow member to suppress movement of the hollow member in a direction intersecting an axis thereof.
	Regarding claims 9 and 10, wherein the plurality of elastic members are disposed parallel to each other.
	Regarding claims 11 and 12, further comprising suppressing members (two columns supporting 73 and 74), wherein the plurality of elastic members are hollow members, and the suppressing members come into contact with inner circumferences of the hollow members to suppress movement of the hollow members in directions intersecting axes thereof.
	Regarding claims 13 and 14, wherein the suppressing members have rod-like  projections inserted from ends of the hollow members.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653